langenDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: free space 253 on p. 7 at line 2 and further passage 254 on p.7 at line 6, both of which may be shown, without reference numbers, in Fig 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
Specification
The disclosure is objected to because of the following informalities:
On p.6 at line 28, “leading edge 200c” should be corrected to --leading edge 201--.
On p. 7 at line 3, “noise cap” should be corrected to --nose cap--.
On p.7 at lines 11-12, “first flange 212” should be corrected to --first flange 211--.
On p.7 at line 23, “first flange 212” should be corrected to --first flange 211--.
On p.7 at line 24, “recesses” should be corrected to --slits--. The original German document says “schlitze,” which is the plural of “schlitz.” This has several possible translations (see entry from Langenscheidt Dictionary, included in the file), including “slot” and “slit,” and has been translated to “recess.” However, a more appropriate translation is “slot.” A recess excludes a through hole. A through hole is shown in Fig 5 and a through hole is required for the boundary layer extraction function described.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:
In claim 8 at line 2, “that” should be deleted.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 limitation “boundary layer extraction unit” is interpreted under 112(f) in claims 1, 2, 5, 6, and 7.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: boundary layer extraction unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “ends of the first and second flanges” in line 19. Claim 1 also recites “ends of the first and second flanges” in line 13. It is unclear whether the line 19 recitation is referring to same ends, or to different ends, which makes the relative position of the deflecting unit and the boundary layer extracting unit indefinite.
Claim 1 recites the limitation “or openings of an air flow” at the last line. The meaning of this term is unclear, rendering the claim indefinite. The original German term is öffnung, and Examiner was unable to identify a more suitable translation. This rejection may be overcome by removing the quoted text.
Claim 2 recites the limitation “a region between … first and second flanges” in both lines 3 and 5. It is unclear whether these are referring to the same region, or possible to different regions, rendering the claim indefinite.
Claim 5 at line 3 recites the limitation “a second end” at line 3. It is unclear what structure this second end is related to, rendering the claim indefinite. For the purpose of examination, the limitation has been interpreted as and may be corrected to --a second end of the boundary layer extraction unit--.
Claim 8 recites the limitation “ends of the first and second flanges” in line 2. Claim 8 depends from claim 1, which recites “ends of the first and second flanges” in lines 13 and 19. It is unclear whether the claim 8 recitation is referring to same ends, or to different ends, which makes the relative position of the deflecting unit and the boundary layer extracting unit indefinite.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 
Allowable Subject Matter
Claims 1, 2, and 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, the nearest prior art is considered to be Weitkamp (US 2013/0101414).

    PNG
    media_image1.png
    813
    258
    media_image1.png
    Greyscale

Regarding claim 1, Weitkamp discloses:
A wind turbine rotor blade (see Fig 1), comprising:
a rotor blade root region (12, [0035]), 
a rotor blade tip region (11), 
a pressure side (26), 
a suction side (25), 
a leading edge (18, see Fig 3), 
a trailing edge (28), 
first (13) and second (14) flanges extending between the pressure side and the suction side (see Figs 2-4) and along a longitudinal direction of the rotor blade, 
a deflector (interior structure/thickness at 11 in Fig 6) between the rotor blade tip region and ends of the first and second flanges, wherein the deflector is configured to deflect heated air flowing from the rotor blade root region along the first and second flanges (see arrow 41’’’ indicating airflow around 14 at tip 11), 
at least one air scoop (at 27, adjustable throttle flaps 41, 41’ and 41’’divert airflow, [0041], see detail in Fig 8) on one of the first or second flanges (the second flange 14), and 
a boundary-layer extraction unit (wall 31) that adjoins … the first and second flanges at the rotor blade tip region.
Weitkamp does not disclose:
[the boundary-layer extraction unit (31) adjoins the first and second flanges at their] ends
the boundary-layer extraction unit is configured to extract a turbulent boundary layer or openings of an air flow.
Weitkamp discloses that there may be holes (34?) in wall 31 for flow restriction (claim 10), possibly of a return flow (see Fig 7).
According to the instant specification, the boundary layer extraction unit improves the air flow in the region of the rotor blade tip (p. 7 lines 17-19).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0216603 is the US equivalent of a document cited on the IDS.
Fischer (DE 102010051292) discusses boundary layer formation in a wind turbine de-icing system: “It has proven to be particularly advantageous to arrange the openings in the second main line such that the outflowing air flow strikes the inside of the rotor blade nose edge substantially perpendicularly. Due to the vertical flow against the inside of a stagnation point is formed on the inside of the rotor blade nose edge, whereby a boundary layer formation is avoided. This results in a better heat transfer to the rotor blade wall. The openings may be in the form of nozzles.”

first and second flanges 12a, 12b and at least one air scoop (82) on one of the first or second flanges.

    PNG
    media_image2.png
    606
    415
    media_image2.png
    Greyscale


Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Yang (CN 108730133 published 02 November 2018) discloses a wind turbine rotor blade with a back plate between a spar and the trailing edge, the plate having a hole to control flow toward the tip of the blade (see Fig 2).

    PNG
    media_image3.png
    282
    557
    media_image3.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745